Citation Nr: 1628776	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from April 1976 to October 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for residuals of a nasal injury, status post septoplasty, with a noncompensable evaluation from the date of service connection on August 7, 2008. 

When this case was most recently before the Board in June 2015, it was remanded for further development.  It has since been returned to the Board for further appellate action.

The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed in connection with the decision below.


FINDING OF FACT

The residuals of a nasal injury, status post septoplasty, were not manifested by traumatic deviation with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side at any point during the applicable appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a nasal injury, status post septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6502 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of entitlement to an initial compensable rating, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b) (3) (i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic claims file includes service treatment records, post-service treatment records, VA examination reports, and the Veteran's statements. 

As indicated above, the Veteran was afforded VA medical examinations in November 2008 and February 2012 in connection with his claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of a higher initial rating.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable DCs.

In accordance with the Board's June 2015 remand instructions, a VA examination was scheduled for September 2015.  A report from the VA Medical Center (VAMC) noted that the Veteran refused the examination without explanation.  The March 2016 supplemental statement of the case informed the Veteran of the failure to report for the VA examination. 

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination, and the Veteran has not offered a reason for his failure to report.  In a June 2016 brief, the Veteran's representative also noted, without additional explanation, that the Veteran refused his scheduled examination, and it was canceled as of September 2015.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

As such, there was substantial compliance with the June 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Analysis

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the electronic claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the initial rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability for residuals of a nasal injury, status post septoplasty from the time that he was granted service connection in August 2008.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. 

The Veteran's disability is evaluated pursuant to 38 C.F.R. § 4.97, DC 6502 because his nasal septum disability stems from a traumatic injury in service.  Under this DC, deviation of the nasal septum warrants a 10 percent rating (the maximum schedular rating) when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  The rating schedule authorizes the assignment of a noncompensable evaluation (zero percent) in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31 (2015). 

In response to his claim for service connection, the Veteran was afforded a VA examination in November 2008 in which he reported a history of nasal allergy but no sinusitis.  He reported excess nasal mucous, purulent nasal discharge, and constant breathing difficulty.  There were no signs of nasal obstruction, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss/scarring/deformity of the nose, granulomatous infection, or laryngectomy.  The examiner stated that the Veteran's fractured nose and deviated septum were repaired, and there was no deviated septum on the examination.  

In his May 2009 notice of disagreement, the Veteran stated that activities would make his nasal cavity clog up, and he continued to have problems with his airway.  He stated that he had to wash out his sinuses several times a day just to breathe, and his sleep continued to be disrupted because of his breathing problems. 

In his September 2009 formal appeal, VA Form 9, the Veteran stated that he continued to have severe drainage and symptomology due the sinus condition.  He stated that he never had any sort of allergy or allergy-related sinus problem nor had been diagnosed with an allergy-related sinus condition.

The Veteran was afforded a VA examination in February 2012 in which the examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, did not have complete obstruction on one side, and did not have permanent hypertrophy of the nasal turbinates or nasal polyps.  The Veteran did not have any granulomatous conditions, chronic laryngitis, or a benign or malignant neoplasm or metastases related to any diagnosis.  X-rays of the sinuses and nose showed no significant opacification, fluid level, mass lesion or bony destruction of the paranasal sinus; definite nasal septal deviation was not appreciated with the examination obtained.  The examiner noted that the sinus condition did not impact the Veteran's ability to work. 

In a June 2014 brief, the Veteran's representative argued that the most recent VA nasal examination did not fully address flare-ups of the Veteran's residuals of a nasal injury, status post septoplasty.  The Veteran's representative argued that during flare-ups of the Veteran's nasal disability, there was 50 percent or more obstruction of both of the nasal passages, and at times, complete obstruction on one side. 

Subsequently, this issue was remanded in July 2014 in order for the Veteran to be afforded a VA examination to address the current severity of this condition, if possible, during a flare up.  The record revealed that the Veteran failed to report for a scheduled examination on September 8, 2014.  A report of general information, VA Form 27-0820, in October 2014 noted that the Veteran missed the scheduled examination due to being unable to acquire transportation.

As noted above, the issue was again remanded in June 2015 to, in pertinent part, afford the Veteran an updated VA examination.  A report from the VAMC noted that the Veteran refused the examination without explanation.  Thus, the Board must adjudicate his increased rating claim based on the current evidence in the electronic claims file. 

In light of the aforementioned evidence, the Board finds that the Veteran's residuals of a nasal injury, status post septoplasty were not manifested by traumatic deviation with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side at any point during the applicable appeal period.  Specifically, while his correspondence to VA noted his subjective complaints of nasal passage obstruction, there is no indication that the severity of this obstruction amounted to a 50-percent obstruction in both nasal passages or a complete obstruction of one nasal passage. 

Additionally, the November 2008 and February 2012 VA examination reports showed no signs of nasal obstruction or septal deviation. 

The Board finds the VA examiners' findings and conclusion to be the most probative evidence as to the severity of the Veteran's residuals of a nasal injury, status post septoplasty; importantly, the February 2012 VA examiner specifically addressed the rating criteria necessary to rate this disability, including answering whether the symptoms amounted to a 50-percent obstruction of both nasal passages or a complete obstruction of one nasal passage.  Additionally, these examiners' opinions are probative due to their expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

While the Board has considered other possible DCs, the Veteran's medical history and his current diagnosis demonstrate that DC 6502 most appropriately reflects his symptoms associated with his disability.  See Butts, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  The medical evidence of record does not show that the Veteran has any other nose, throat, and larynx or pharynx condition during the period on appeal.  Thus, the General Rating Formula for Sinusitis is not for application in this case.  38 C.F.R. § 4.97, DCs 6510-6514. 

Accordingly, as the preponderance of the evidence is against entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b) (1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate. 

To the contrary, the very symptoms that the Veteran describes, such as the nasal cavity clogging up/problems with his airway/severe drainage are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as deviation of the nasal septum and obstruction of the nasal passages.  See Mauerhan v. Principi, 16 Vet. App. 443 (2002).

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his nasal disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, and as this is his only service-connected disability, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a disability rating based on individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he was precluded from attaining or maintaining gainful employment due to his nasal disability.  Furthermore, the February 2012 examiner noted that the sinus condition did not impact the Veteran's ability to work.  Thus, as neither he, nor the overall record, has indicated that he was prevented from securing or maintaining gainful employment due to his service-connected residuals of a nasal injury, status post septoplasty, Rice is inapplicable in the present case.


ORDER

An initial compensable rating for residuals of a nasal injury, status post septoplasty, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


